                                                 Entered on Docket
                                                 July 06, 2021
                                                 EDWARD J. EMMONS, CLERK
                                                 U.S. BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF CALIFORNIA


  1   Gregg S. Kleiner (SBN 141311)
      RINCON LAW LLP
  2   268 Bush Street, Suite 3335
                                              The following constitutes the order of the Court.
                                              Signed: July 6, 2021
      San Francisco, CA 94104
  3   Tel: 415-672-5991
      Fax: 415-680-1712
  4   gkleiner@rinconlawllp.com
  5
      Proposed Counsel for                       ______________________________________________
  6   KARI BOWYER,                               Stephen L. Johnson
      Trustee in Bankruptcy                      U.S. Bankruptcy Judge
  7

  8                             UNITED STATES BANKRUPTCY COURT

  9                              NORTHERN DISTRICT OF CALIFORNIA

 10                                         SAN JOSE DIVISION

 11   In re                                                Case No. 20-51735 SLJ
                                                           Chapter 7
 12           VIKRAM SRINIVASAN,                           Hon. Stephen L. Johnson

 13                  Debtor.                               ORDER AUTHORIZING EMPLOYMENT
                                                           OF COUNSEL
 14                                                        (Rincon Law LLP)
 15

 16           Upon the Application of Kari Bowyer, Trustee in Bankruptcy of the estate of the above-

 17   named Debtor; and it appearing that Rincon Law LLP is qualified to represent the Trustee in these

 18   proceedings, that employment of counsel will be in the best interests of the estate, that counsel

 19   represents no interest adverse to the estate and that notice and a hearing are not necessary in

 20   connection with the Application; it is hereby

 21           ORDERED that Kari Bowyer, Trustee in Bankruptcy, is authorized, pursuant to 11 U.S.C.

 22   Section 327, to employ Rincon Law LLP as Trustee's counsel to assist in all matters arising in or

 23   related to this Chapter 7 proceeding, with such employment effective as of June 24, 2021.

 24           FURTHER ORDERED that no compensation shall be allowed or paid except pursuant to

 25   further Court order.

 26                                         **END OF ORDER**

 27

 28

Case: 20-51735     Doc# 117      Filed: 07/06/21      Entered: 07/06/21 11:51:33      Page 1 of 2
  1                              **COURT SERVICE LIST**

  2   NO MAIL SERVICE REQUIRED
  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 20-51735   Doc# 117   Filed: 07/06/21   Entered: 07/06/21 11:51:33   Page 2 of 2
